In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
         ______________________________

               No. 06-10-00005-CR
         ______________________________


      JAMES STACY SINGLETON, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




    On Appeal from the 71st Judicial District Court
              Harrison County, Texas
             Trial Court No. 09-0307X




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                   MEMORANDUM OPINION

       James Stacy Singleton appeals from his jury conviction of burglary of a habitation. TEX.

PENAL CODE ANN. § 30.02 (Vernon 2003). Singleton pled “true” to the enhancement allegation

and was sentenced to thirty years’ imprisonment. Singleton was represented by appointed

counsel at trial and on appeal. Singleton’s attorney has filed a brief in which he concludes that the

appeal is frivolous and without merit, after a review of the record and the related law.

       Counsel states that he has studied the record and finds no error preserved for appeal that

could be successfully argued. The brief contains a professional evaluation of the record and

advances two arguable grounds for review. This meets the requirements of Anders v. California,

386 U.S. 738 (1967); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); and High v. State,

573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978).

       Counsel mailed a copy of the brief to Singleton March 12, 2010, informing Singleton of his

right to examine the entire appellate record and to file a pro se response. Counsel simultaneously

filed a motion with this Court seeking to withdraw as counsel in this appeal. Singleton has neither

filed a pro se response, nor has he requested an extension of time in which to file such response.

       We have determined that this appeal is wholly frivolous.            We have independently

reviewed the clerk’s record and the reporter’s record, and we agree that no arguable issues support

an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). In a frivolous




                                                 2
appeal situation, we are to determine whether the appeal is without merit and is frivolous, and if so,

the appeal must be dismissed or affirmed. See Anders, 386 U.S. 738.

         We affirm the judgment of the trial court.1




                                                        Josh R. Morriss, III
                                                        Chief Justice

Date Submitted:             May 17, 2010
Date Decided:               May 18, 2010

Do Not Publish




1
 Since we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of Singleton in this case. No substitute counsel will be appointed. Should
Singleton wish to seek further review of this case by the Texas Court of Criminal Appeals, Singleton must either retain
an attorney to file a petition for discretionary review or Singleton must file a pro se petition for discretionary review.
Any petition for discretionary review must be filed within thirty days from the date of either this opinion or the last
timely motion for rehearing that was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for
discretionary review must be filed with this Court, after which it will be forwarded to the Texas Court of Criminal
Appeals along with the rest of the filings in this case. See TEX. R. APP. P. 68.3. Any petition for discretionary
review should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R.
APP. P. 68.4.

                                                            3